19-13895-jlg     Doc 255     Filed 06/04/20 Entered 06/04/20 21:39:31             Main Document
                                          Pg 1 of 6



                              TOGUT, SEGAL & SEGAL LLP
                                        ATTORNEYS AT LAW
                                       ONE PENN PLAZA
                                  NEW YORK, NEW YORK 10119
                                         (212) 594-5000
                                                 ––––
                                             FACSIMILE
                                            (212) 967-4258
                                                 ––––
                                                 EMAIL
                                       frankoswald@teamtogut.com




                                                                                     June 4, 2020

VIA ECF
Honorable James J. Garrity, Jr.
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, NY 10004-1408

       RE:     In re Orly Genger, Case No. 19-13895-jlg

Dear Judge Garrity:

        I am writing on behalf of creditor Arie Genger. While Arie does not object to entry of the
new SDNY version of the proposed protective order submitted to the Court last week by counsel
for Sagi Genger, I write to clarify certain representations made to the Court by Sagi’s counsel with
respect to a prior version of the proposed protective order, which in fact was not finalized prior to
the transfer of this case from the Western District of Texas.

        At the May 5, 2020 status conference before this Court, counsel for Sagi asserted that
“[t]here are certain parties that have signed [the protective order] previously, either through their
counsel in Texas or here,” and that Sagi’s counsel was “awaiting signatures from the remaining
parties.” Transcript of May 5, 2020 Status Conference at 49:16–19. Moreover, in a letter to this
Court dated May 19, 2020, counsel for Sagi again stated that “a proposed confidentiality order . .
. has been agreed to by counsel for creditors Sagi Genger, Arie Genger, Dalia Genger, the Orly
Genger 1993 Trust, and D&K GP LLC.” (ECF No. 244.) To this letter, Sagi’s counsel attached
the allegedly agreed-upon proposed protective order. (ECF No. 244-1.)

        After conferring with Arie’s Texas bankruptcy counsel, I have confirmed the following
facts. In the Texas case, the application for a protective order was made by Arie individually and
solely with respect to Arie’s personal and financial information and documents. (See In re: Orly
Genger, Case No. 19-10926 (W.D. Tex.), ECF No. 76.) Thus, the only other parties to the
19-13895-jlg     Doc 255     Filed 06/04/20 Entered 06/04/20 21:39:31             Main Document
                                          Pg 2 of 6



proposed protective order were certain members of the “Sagi Group”1 who had requested
discovery from Arie in the Texas bankruptcy proceeding and/or sought to use certain prior
discovery from Arie; no other creditors were party to that proposed protective order.2

        Although Arie’s Texas bankruptcy counsel signed an earlier version of the proposed
protective order on October 28, 2019, that version was never finalized or agreed upon by all parties.
Indeed, after Arie’s Texas counsel signed this version of the proposed protective order,
negotiations over and revisions to this document continued at the request of Sagi’s Texas counsel.
The proposed protective order was thus never finalized and, on November 5, 2019, Judge Tony
M. Davis of the United States Bankruptcy Court for the Western District of Texas granted the
motion to transfer venue to this Court. As of that time, Arie’s Texas counsel had not received
signed counter-parts of the proposed protective order from all of the members of the Sagi Group.3

        Two days later, on November 7, 2019, Sagi’s Texas counsel sent an e-mail to Arie’s Texas
counsel asking her to sign the proposed protective order in order to submit that order to Judge
Davis for entry, despite the case’s transfer to New York. (See E-mails dated November 7, 2019,
attached hereto as Exhibit A.) Arie’s counsel declined Sagi’s counsel’s invitation, stating that she
was “uncomfortable binding Arie’s new counsel” in New York to this proposed protective order.
(See id.) Sagi’s attorneys, John Dellaportas and Thomas Pitta, were copied on this e-mail exchange
and were thus, contrary to the representation noted above, fully aware that Arie’s Texas counsel
had not in fact agreed to entry of this proposed prior version of the protective order.

       I thought it was important that the record be accurate and complete regarding the foregoing,
thus my submission of this letter.


                                                                     Respectfully yours,

                                                              TOGUT, SEGAL & SEGAL LLP
                                                              By:

                                                              /s/ Frank A. Oswald
                                                              Frank A. Oswald



1
  The “Sagi Group,” as used herein, means Sagi Genger, Dalia Genger, D&K GP LLC, and
Michael Oldner as Trustee of the Orly Genger 1993 Trust.
2
  One of Arie’s objectives in seeking a protective order was to “prohibit[] Sagi or any other party
from attempting to use discovery served in [the Texas bankruptcy case] to limit the protections
provided by the SDNY protective order” in the case of Sagi Genger v. Orly Genger, No. 17-cv-
8181 (S.D.N.Y.) (ECF No. 179), which governs discovery Arie has previously produced. See In
re: Orly Genger, Case No. 19-10926 (W.D. Tex.), ECF No. 76, ¶ 16.
3
  Notably, at an October 23, 2019 hearing in the Texas case, Judge Davis rejected Sagi’s counsel’s
request “to share with other creditors” any confidential documents produced pursuant to the
proposed protective order without those creditors having first signed the protective order. See
Transcript of October 23, 2019 Hearing before Judge Davis, at 21:14–22:2.
19-13895-jlg   Doc 255    Filed 06/04/20 Entered 06/04/20 21:39:31   Main Document
                                       Pg 3 of 6



cc:   Rocco A. Cavaliere, Esq.
      Yann Geron, Esq.
      John Dellaportas, Esq.
      Thomas A. Pitta, Esq.
      Eric Herschmann, Esq.
      Andrew Kurland, Esq.
      Christopher Gartman, Esq.
      Ira Daniel Tokayer, Esq.
      Douglas E. Spelfogel, Esq.
      Adam Pollock, Esq.
      Elizabeth Aboulafia, Esq.
19-13895-jlg   Doc 255   Filed 06/04/20 Entered 06/04/20 21:39:31   Main Document
                                      Pg 4 of 6



                                   EXHIBIT A
19-13895-jlg      Doc 255        Filed 06/04/20 Entered 06/04/20 21:39:31                            Main Document
                                              Pg 5 of 6

 From:            Williamson, Deborah
 To:              Sabrina Streusand; Kaufman, Aaron
 Cc:              John Dellaportas (JDellaportas@EMMETMARVIN.COM); Thomas A. Pitta; Beth Khinchuk; "Jay H. Ong"; Shelby
                  Jordan
 Subject:         Genger Protective Order // Orly Genger Chapter 7 case


Sabrina, as the confidentiality order was based in large part on Judge Davis’s proposed form, I don’t
feel comfortable asking Judge Davis to sign an order which may (or may not) be in conformity with
what is customary in NY. I have never negotiated a confidentiality or protective order in NY
bankruptcy court. As a result, I have no idea what a bankruptcy judge in NY would expect (or
enforce).

I am also uncomfortable binding Arie’s new counsel.

It is my plan to provide that new counsel (who has not yet been identified) the last version.
Hopefully, John and Arie’s new counsel can reach a quick agreement using what we have negotiated
as a form.


From: Sabrina Streusand <Streusand@slollp.com>
Sent: Thursday, November 7, 2019 3:27 PM
To: Williamson, Deborah <DWilliamson@dykema.com>; Kaufman, Aaron
<AKaufman@dykema.com>
Cc: John Dellaportas (JDellaportas@EMMETMARVIN.COM) <JDellaportas@EMMETMARVIN.COM>;
Thomas A. Pitta <tpitta@emmetmarvin.com>; Beth Khinchuk
<BKHINCHUK@EMMETMARVIN.COM>; 'Jay H. Ong' <jong@munsch.com>; Shelby Jordan
<sjordan@jhwclaw.com>
Subject: Genger Protective Order // Orly Genger Chapter 7 case


*** EXTERNAL***

Hi Deborah and Aaron,

Attached is the Protective Order with TPR added to the signature block.   This is the last version of
the Protective Order that you sent to me on Tuesday that has all the changes.   We understand that
 the case is in the process of being moved to New York, however, Judge Davis has set hearing for
next Wed at 10:00 a.m. for the withdrawal of the Debtor’s counsel and the extension of various
deadlines.   I think we can submit the Protective Order to the Judge Davis under an agreed motion
with a proposed form of order and have at least one additional issue taken care of before the
chapter 7 case moves to N.Y. and then the discovery in the BK case would then be subject to the
Protective Order provisions.  

Please let me know if you are willing to sign for Arie Genger and then I will circulate the Agreed
Order for signatures.

Thanks,
19-13895-jlg          Doc 255          Filed 06/04/20 Entered 06/04/20 21:39:31                                 Main Document
                                                    Pg 6 of 6

Sabrina

Sabrina L. Streusand

STREUSAND | LANDON | OZBURN | LEMMON LLP
Spyglass Point | 1801 South MoPac Expressway | Suite 320 | Austin, Texas 78746
(d) (512) 236-9901 | (m) (512) 569-1786 | (o) (512) 236-9900
streusand@slollp.com | www.slollp.com


This electronic message contains information from the law firm of Streusand, Landon, Ozburn & Lemmon, LLP. The contents
may be privileged and confidential and are intended for the use of the intended addressee(s) only. If you are not an intended
addressee, note that any disclosure, copying, distribution, or use of the contents of this message is prohibited. If you received this
e-mail in error, please delete it and all copies and contact me at streusand@slollp.com and/or (512) 236-9901. Thank you.

IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S. Federal
tax advice contained in this communication, (including any attachments) is not intended to be used, and cannot be used, for the
purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing, or recommending to another party
any transaction or matter addressed herein.
